     Case 3:20-cv-00931-GPC-KSC Document 4 Filed 08/18/20 PageID.88 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DAVID ERNESTO MACKEY,                               Case No.: 3:20-cv-00931-GPC-KSC
     CDCR #C-56761
12
                                        Plaintiff,       ORDER:
13
                          v.                             1) GRANTING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15   THE PEOPLE OF THE STATE OF                          PURSUANT TO 28 U.S.C. SECTION
     CALIFORNIA; WILLIAM D. MUDD,                        1915(a) [ECF No. 3];
16
     Judge Dept. 19; JEFFREY F. FRASER,
17   Judge of the Superior Ct.; AMALIA L.                AND
18   MEZA, Judge of the Superior Ct.; CRAIG
     N. TEOFILO, Psy. D.,                                2) DISMISSING CIVIL ACTION
19   Psychologist/Psychiatric,                           FOR FAILING TO STATE A CLAIM
                                                         PURSUANT TO 28 U.S.C. SECTION
20                                   Defendants.         1915(e)(2)(B)(ii)
21
22
23         David Ernesto Mackey (“Plaintiff”), a mentally disordered offender currently
24   civilly committed at Coalinga State Hospital pursuant to California Penal Code Section
25   2972, is proceeding pro se in this civil rights action pursuant to 42 U.S.C. Section 1983.
26   (See ECF No. 1, at 4, 50-52.) Plaintiff has not prepaid the filing fees required by 28
27   U.S.C. Section 1914(a); instead he has filed a Motion to Proceed In Forma Pauperis
28   (“IFP”) pursuant to 28 U.S.C. Section 1915(a). (See ECF No. 3.)
                                                     1
                                                                              3:20-cv-00931-GPC-KSC
     Case 3:20-cv-00931-GPC-KSC Document 4 Filed 08/18/20 PageID.89 Page 2 of 9



 1   I.    Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
 7   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
 8         However, if the Plaintiff is a prisoner, and even if he is granted leave to commence
 9   his suit IFP, he remains obligated to pay the entire filing fee in “increments,” see
10   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case
11   is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d
12   844, 847 (9th Cir. 2002). This is a requirement of the Prison Litigation Reform Act
13   (“PLRA”), which applies to “prisoner[s],” defined as “any person incarcerated or
14   detained in any facility who is accused of, convicted of, sentenced for, or adjudicated
15   delinquent for, violations of criminal law or the terms and conditions of parole, probation,
16   pretrial release, or diversionary program.” 28 U.S.C. § 1915(h). A “civil detainee” is not
17   a “prisoner” within the meaning of the PLRA. See Andrews v. King, 398 F.3d 1113,
18   1122 (9th Cir. 2005); Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000) (person
19   confined under California’s Sexually Violent Predator Act ceased being a “prisoner” for
20   PLRA purposes when he was released from custody by the CDCR); Moreno v. Beebe,
21   No. 15-cv-2913 LAB (WVG), 2016 WL 1045963, at *2 (S.D. Cal. Mar. 15, 2016)
22   (“Because Plaintiff is involuntarily detained at [Coalinga State Hospital] as a result of
23   having been involuntarily committed as a mentally disordered offender he does not
24
25
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional
26   administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
27   Fees, District Court Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50
     administrative fee does not apply to persons granted leave to proceed IFP. Id.
28
                                                    2
                                                                                 3:20-cv-00931-GPC-KSC
     Case 3:20-cv-00931-GPC-KSC Document 4 Filed 08/18/20 PageID.90 Page 3 of 9



 1   currently qualify as a ‘prisoner’ as defined by 28 U.S.C. § 1915(h), and the filing fee
 2   provisions of 28 U.S.C. § 1915(b) do not appear applicable to this case.” (citing Page,
 3   201 F.3d at 1140)).
 4         Because Plaintiff is civilly committed as a mentally disordered offender at
 5   Coalinga State Hospital, he is not a “prisoner” as defined by 28 U.S.C. Section 1915(h),
 6   and the filing fee provisions of 28 U.S.C. Section 1915(b) are not applicable to this case.
 7   See Page, 201 F.3d at 1140. Therefore, the Court has reviewed Plaintiff’s affidavit of
 8   assets, just as it would for any other non-prisoner litigant seeking IFP status, and finds it
 9   is sufficient to show that he is unable to pay the fees or post securities required to
10   maintain a civil action. See S.D. Cal. Civ. L.R. 3.2(d). Accordingly, Plaintiff’s Motion
11   to Proceed IFP pursuant to 28 U.S.C. Section 1915(a) is GRANTED. (See ECF No. 3.)
12   II.   Screening Pursuant to 28 U.S.C. Section 1915(e)(2)(B)
13         A. Standard of Review
14         A complaint filed by any person proceeding IFP is subject to sua sponte dismissal
15   if it is “frivolous, malicious, fail[s] to state a claim upon which relief may be granted, or
16   seek[s] monetary relief from a defendant immune from such relief.” 28 U.S.C. §
17   1915(e)(2)(B); Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam)
18   (explaining that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
19   prisoners . . . .” (citation omitted)); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000)
20   (en banc) (“[S]ection 1915(e) not only permits, but requires a district court to dismiss an
21   in forma pauperis complaint that fails to state a claim.”).
22         “The standard for determining whether a plaintiff has failed to state a claim upon
23   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
24   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
25   F.3d 1108, 1112 (9th Cir. 2012). Rule 12(b)(6) requires a complaint to “contain
26   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
27   face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
28   While the court “ha[s] an obligation where the petitioner is pro se, particularly in civil
                                                     3
                                                                                  3:20-cv-00931-GPC-KSC
     Case 3:20-cv-00931-GPC-KSC Document 4 Filed 08/18/20 PageID.91 Page 4 of 9



 1   rights cases, to construe the pleadings liberally and to afford the petitioner the benefit of
 2   any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir. 2010) (citing Bretz v.
 3   Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not “supply essential elements
 4   of claims that were not initially pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673
 5   F.2d 266, 268 (9th Cir. 1982).
 6         “Courts must consider the complaint in its entirety,” including “documents
 7   incorporated into the complaint by reference” to be part of the pleading when
 8   determining whether the plaintiff has stated a claim upon which relief may be granted.
 9   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Schneider v. Cal.
10   Dep’t of Corrs., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998); see also Fed. R. Civ. P. 10(c)
11   (“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading
12   for all purposes.”).
13         B. Factual Allegations
14         Plaintiff was convicted of forcible rape in state court in 1994 and sentenced to a
15   term of incarceration of 25 years by Defendant Judge William D. Mudd. (See Compl. at
16   12.) On November 25, 2010, Plaintiff received a certificate of discharge from the
17   California Department of Corrections and Rehabilitation (“CDCR”). (See id. at 14.)
18   Plaintiff alleges that by that time he had been incarcerated for several years beyond the
19   25 year term to which he was sentenced, and that he ultimately served 27.5 years. (See
20   id. at 3.) Since being discharged from CDCR’s custody, Plaintiff has been involuntarily
21   committed as a mentally disordered offender pursuant to California Penal Code Section
22   2972. (See, e.g., id. at 3, 38.) The commitment orders were apparently based on the
23   testimony of court-appointed psychologists including Defendant Craig Teofilo, whom
24   Plaintiff suggests wrongly diagnosed Plaintiff with schizophrenia and opiate abuse based
25   on a short interview. (See id. at 4.) Plaintiff also takes issue with the conclusion of a
26   non-party, Dr. Johnson, that he poses a substantial danger of physical harm to others if he
27   is released. (See id.)
28         Plaintiff is currently subject to a one-year commitment order running from
                                                    4
                                                                                3:20-cv-00931-GPC-KSC
     Case 3:20-cv-00931-GPC-KSC Document 4 Filed 08/18/20 PageID.92 Page 5 of 9



 1   November 25, 2019 to November 25, 2020. (See id. at 3.) Plaintiff argues that this
 2   commitment order and its predecessors were “rubber stamp[ed]” by the Superior Court,
 3   including Defendant Judge Amalia Meza, and must be set aside because there is
 4   insufficient evidence that Plaintiff poses a substantial risk of physical harm to others.
 5   (See id. at 4 (emphasis omitted).) Plaintiff previously filed a petition for writ of habeas
 6   corpus in state court challenging his commitment and seeking compassionate release on
 7   the grounds that he suffers from an unspecified “illness that would likely produce death
 8   within six months.” (See id. at 50-51.) Defendant Judge Jeffrey F. Fraser denied the
 9   petition, concluding that Plaintiff’s continued commitment was valid, and holding that
10   the Court lacked jurisdiction to order compassionate release. (See id. at 52-53.)
11         Plaintiff seeks substantially the same relief in this action as he sought in his state
12   habeas proceedings. He argues that his continued commitment is invalid and
13   unconstitutional because there is insufficient evidence that he poses a substantial risk of
14   physical harm to others. (See id. at 4-5.) Additionally, Plaintiff argues that he was
15   misdiagnosed as schizophrenic, did not abuse opiates, and does not have any other
16   disorders that impair his thoughts, perceptions, judgment, or behavior. (See id. at 4.) He
17   also takes issue with the conclusions of his psychologists that he does not take his
18   prescribed medication or bathe regularly. (See id. at 6.) Plaintiff seeks unconditional
19   release from custody on these bases or a compassionate release on account of a lung
20   cancer diagnosis in late 2019. (See id. at 3-5.) Additionally, Plaintiff seeks $250 million
21   in damages, $350,000 in punitive damages, and $350,000 for each year he has been
22   committed or incarcerated past his 25-year sentence. (See id. at 9.)
23         C. Analysis
24         Plaintiff’s Complaint must be dismissed primarily because the proper vehicle for a
25   federal challenge to his continued civil commitment is a petition for writ of habeas corpus
26   under 28 U.S.C. Section 2254 after he has exhausted his state remedies, not a civil rights
27   action pursuant to 42 U.S.C. Section 1983. A civil rights lawsuit under Section 1983 is
28   the proper way to challenge the conditions of confinement, while a habeas corpus action
                                                   5
                                                                                3:20-cv-00931-GPC-KSC
     Case 3:20-cv-00931-GPC-KSC Document 4 Filed 08/18/20 PageID.93 Page 6 of 9



 1   is the proper way to challenge the fact or duration of confinement. See Preiser v.
 2   Rodriguez, 411 U.S. 475, 498-500 (1973). “Civilly committed persons” like Plaintiff
 3   “may pursue habeas relief under 28 U.S.C. § 2254 to challenge their involuntary civil
 4   commitment.” Swinger v. Harris, No. CV 16-05694-JVS (DFM), 2016 WL 4374941, at
 5   *2 (C.D. Cal. Aug. 12, 2016) (citing Duncan v. Walker, 533 U.S. 167, 176 (2001)); see
 6   also Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1139-40 (9th Cir. 2005) (“[D]etainees
 7   under an involuntary civil commitment scheme . . . may use a § 2254 habeas petition to
 8   challenge a term of confinement.”). As a result, “Plaintiff’s sole remedy for invalidating
 9   his [mentally disordered offender] confinement and obtaining release from [Coalinga
10   State Hospital] is a habeas petition.” Swinger, 2016 WL 4374941, at *2; see also Howell
11   v. California, No. 1:18-cv-01179-BAM (PC), 2019 WL 3066385, at *2 (E.D. Cal. July
12   12, 2019) (“Insofar as Plaintiff seeks to challenge his commitment to the Atascadero
13   State Hospital, the exclusive method by which to do so is to file a petition for writ of
14   habeas corpus after he has exhausted his state remedies.” (citing Preiser, 411 U.S. at
15   500)).
16            Setting this ground for dismissal aside, Plaintiff’s claims for damages for his
17   continued commitment and alleged incarceration beyond his sentence are barred for
18   several additional reasons. First, to the extent Plaintiff seeks damages for the periods
19   during which he was civilly committed, those claims are barred by the Supreme Court’s
20   decision in Heck v. Humphrey, 512 U.S. 477 (1994). In Heck, the Supreme Court held
21   that a prisoner cannot state a claim for damages under Section 1983 if a finding in the
22   plaintiff’s favor would “necessarily imply” the invalidity of his conviction or sentence,
23   unless his conviction or sentence has already been invalidated. See id. at 487. This rule
24   also applies to claims that necessarily imply the invalidity of civil commitments because
25   civilly committed individuals like Plaintiff are “in custody” and thus may seek to
26   overturn their commitment through a petition for writ of habeas corpus. See Huftile, 410
27   F.3d at 1139-40. Plaintiff claims that he is in custody pursuant to a civil commitment
28   order that has not yet been invalidated. Thus, unless Plaintiff successfully challenges his
                                                     6
                                                                                3:20-cv-00931-GPC-KSC
     Case 3:20-cv-00931-GPC-KSC Document 4 Filed 08/18/20 PageID.94 Page 7 of 9



 1   commitment in state court or by a federal habeas petition under 28 U.S.C. Section 2254,
 2   he cannot state a claim for damages for that commitment under Section 1983. See Heck,
 3   512 U.S. at 487. Second, to the extent Plaintiff seeks damages for the period that he was
 4   allegedly incarcerated beyond his sentence (but before he was released and civilly
 5   committed), those claims may also be barred by Heck. See Wilkinson v. Dotson, 544 U.S.
 6   74, 81-82 (2005) (explaining that the Supreme Court’s post-Heck cases “taken together,
 7   indicate that a state prisoner’s § 1983 action is barred (absent prior invalidation)—no
 8   matter the relief sought (damages or equitable relief), no matter the target of the
 9   prisoner’s suit (state conduct leading to the conviction or internal prison proceedings)—if
10   success in that action would necessarily demonstrate the invalidity of confinement or its
11   duration.” (first emphasis in original, second emphasis added)); but see Nonnette v.
12   Small, 316 F.3d 872, 876 (9th Cir. 2002) (explaining a potential exception to Heck’s bar
13   for claims that challenge the duration of incarceration after the plaintiff is released from
14   custody). Even if Heck does not bar claims for damages for that period, however,
15   Plaintiff has nonetheless failed to allege a necessary element of this claim—which, if any,
16   of the Defendants caused this alleged violation of his rights. See Leer v. Murphy, 844
17   F.2d 628, 634 (9th Cir. 1988) (requiring a showing that a defendant proximately caused a
18   deprivation of a federally-protected right to state a Section 1983 claim).
19         Finally, Plaintiff’s damages claims against “the People of the State of California”
20   and three judges fail due to the application of two immunity doctrines. Any damages
21   claim against “the People of the State of California” is barred because “the Eleventh
22   Amendment to the U.S. Constitution bars from the federal courts suits against a state by
23   its own citizens . . . absent consent to the filing of such suit.” See Hudson v. California,
24   No. 19-cv-03881-SI, 2019 WL 5864598, at *1 (N.D. Cal. Nov. 8, 2019) (citing
25   Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 237-38 (1985)). Plaintiff’s claims
26   against three judges, which focus on judicial actions taken in Plaintiff’s underlying
27   criminal, civil commitment, and state habeas proceedings, are also barred, this time by
28   absolute judicial immunity. See Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir.
                                                   7
                                                                               3:20-cv-00931-GPC-KSC
     Case 3:20-cv-00931-GPC-KSC Document 4 Filed 08/18/20 PageID.95 Page 8 of 9



 1   1988) (per curiam) (“Judges are absolutely immune from damages actions for judicial
 2   acts taken within the jurisdiction of their courts.”); see also Stump v. Sparkman, 435 U.S.
 3   349, 356-57 (1978) (“A judge will not be deprived of immunity because the action he
 4   took was in error, was done maliciously, or was in excess of his authority; rather, he will
 5   be subject to liability only when he has acted in the ‘clear absence of all jurisdiction.’”
 6   (quoting Bradley v. Fisher, 80 U.S. 335, 351 (1871)); Meek v. Cnty. of Riverside, 183
 7   F.3d 962, 965 (9th Cir. 1999) (“It is well settled that judges are generally immune from
 8   civil liability under section 1983.” (citing Mireles v. Waco, 502 U.S. 9, 9-10 (1991)).
 9   Although Plaintiff alleges that the Defendant Judges acted erroneously or even
10   maliciously, he does not allege that they took any non-judicial actions or acted clearly
11   outside their jurisdiction. As a result, these claims are also fail.
12          D. Leave to Amend
13          As explained, the Court finds that Plaintiff’s Complaint is subject to dismissal in
14   its entirety. Although the Court is skeptical that Plaintiff can cure the deficiencies in his
15   Complaint identified above, because Plaintiff is proceeding pro se and has now been
16   provided with “notice of the deficiencies in his complaint” for the first time, the Court
17   will grant Plaintiff leave to amend to cure those deficiencies, if he can. See Akhtar v.
18   Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v. Bonzelet, 963 F.2d 1258,
19   1261 (9th Cir. 1992)).
20   III.   Conclusion and Orders
21          For the reasons set forth above, the Court hereby:
22          1)    GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 3);
23          2)    DISMISSES Plaintiff’s Complaint (ECF No. 1) for failing to state a claim
24   upon which relief may be granted pursuant to 28 U.S.C. Section 1915(e)(2)(B); and
25          3)    GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
26   which to file an amended complaint which cures the deficiencies noted above. Plaintiff’s
27   amended complaint, if he chooses to file one, must be complete by itself without
28   reference to the original Complaint. Defendants not named and claims not re-alleged in
                                                    8
                                                                                3:20-cv-00931-GPC-KSC
     Case 3:20-cv-00931-GPC-KSC Document 4 Filed 08/18/20 PageID.96 Page 9 of 9



 1   the amended complaint will be considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal
 2   Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
 3   (“[A]n amended pleading supersedes the original.”); see also Lacey v. Marciopa Cnty.,
 4   693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend
 5   which are not re-alleged in an amended pleading may be “considered waived if not
 6   repled.”).
 7         If Plaintiff fails to file an Amended Complaint within the time provided, the Court
 8   will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
 9   state a claim upon which relief can be granted pursuant to 28 U.S.C. Section
10   1915(e)(2)(B) and his failure to prosecute in compliance with a court order requiring
11   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff
12   does not take advantage of the opportunity to fix his complaint, a district court may
13   convert the dismissal of the complaint into dismissal of the entire action.”).
14         This order or a subsequent order dismissing this action for failure to prosecute shall
15   be without prejudice to Plaintiff’s right, if he chooses, to challenge his continued civil
16   commitment by filing a petition for writ of habeas corpus after exhausting state remedies
17   pursuant to 28 U.S.C. Section 2254. If Plaintiff wishes to challenge his continued civil
18   commitment in this manner, he must file a petition for writ of habeas corpus in a new
19   civil action which will be given a new civil case number, not as an amended pleading in
20   this case.
21         IT IS SO ORDERED.
22         Dated: August 18, 2020
23
24
25
26
27
28
                                                    9
                                                                                3:20-cv-00931-GPC-KSC
